           Case 1:19-cv-00502-KPF Document 45 Filed 02/12/20 Page 1 of 1

                       Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 2020                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620

                                                         February 11, 2020

Via ECF

Honorable Katherine Polk Failla
United States District Judge                                    MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:      l:19-cv-00502-KPF Barreto Pelon et al v. Gabi Operating Corp. et al.

Dear Judge Failla:

       This office represents Plaintiffs in the above referenced matter. We submit this joint
status update with Defendants’ counsel, in accordance with Your Honor’s Order dated
November 13, 2019. (ECF Dkt. 43).

        The parties have had several discussions regarding settlement but have not been able to
reach an agreement at this time. Nonetheless the parties continue to engage in negotiations for
settlement of this matter, and are hopeful the matter can be resolved in the near future. To date,
certain Plaintiffs have filed demands for arbitration, and Defendants are currently in discussions
with the AAA regarding payment of the AAA initiating filing fees.

        Both parties thank the Court for its attention to this matter.

                                                                  Respectfully submitted,

                                                                  /s/ Michael Faillace
                                                                  Michael Faillace

cc:     Ilan Weiser, Esq. (via ECF)
        Attorney for Defendants

The Court is in receipt of the above joint status update. This
case will remain stayed pending arbitration. See Katz v. Cellco
P’ship, 794 F.3d 341, 345 (2d Cir. 2015). The parties should
provide their next status update on or before May 12, 2020.


                                                         SO ORDERED.
Dated: February 12, 2020
       New York, New York

{00767414.DOC.1}
                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
